Filed 6/10/21 Worthy v. Nationstar Mortgage CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT
                                         DIVISION TWO



 DERRICK L. WORTHY et al.,

          Plaintiffs and Appellants,                                     E074561

 v.                                                                      (Super.Ct.No. RIC1804860)

 NATIONSTAR MORTGAGE LLC et al.,                                         OPINION

          Defendants and Respondents.



         APPEAL from the Superior Court of Riverside County. Randall Stamen, Judge.

Affirmed.

         Derrick L. Worthy, in pro. per., Tara L. Phillips-Worthy, in pro. per.; Yesk Law

and Michael Yesk for Plaintiffs and Appellants.

         Troutman Pepper Hamilton Sanders and Jared D. Bissell for Defendants and

Respondents.

         Plaintiffs and appellants Derrick L. Worthy and Tara L. Phillips-Worthy

(Plaintiffs) appeal the denial of their motion for relief from judgment on the ground of

intrinsic fraud (Motion). Plaintiffs filed the Motion after the trial court’s dismissal with



                                                             1
prejudice of their Second Amended Complaint (SAC) based on the demurrer of

defendants and respondents The Bank of New York Mellon, as Indenture Trustee for

Nationstar Home Equity Loan Trust 2009-A (BNY Mellon) and Nationstar Mortgage

LLC (Nationstar; collectively, Defendants) being sustained without leave to amend.

       In June 2008, Nationstar was assigned a loan in the amount of $687,967, which

was secured by a deed of trust (DOT) on the real property located at 6734 Havenhurst

Street in Corona (Property). The loan had been obtained by Plaintiffs from CTX

Mortgage Company LLC (CTX) recorded on July 31, 2007, under loan number 2007-

0494794 (Loan). Nationstar assigned the DOT and its rights to BNY Mellon in January

2015. Plaintiffs, the borrowers on the loan, defaulted on their loan obligations in

September 2014 and a trustee’s sale was set for September 5, 2017. Plaintiffs filed suit in

the United States District Court challenging Nationstar’s right to foreclose on the

Property. The action was dismissed in March 2018. Plaintiffs filed a complaint in state

court for quiet title against CTX, which was dismissed. Plaintiffs filed a first amended

complaint (FAC) and SAC against Defendants. The SAC was dismissed by the trial

court after it granted Defendants’ demurrer without leave to amend. Plaintiffs filed their

Motion five months after the dismissal of the SAC and it was denied by the trial court

both because it was an untimely motion for reconsideration and an improper attempt to

reargue the merits of the SAC.

       Plaintiffs contend on appeal that the trial court abused its discretion by denying

their Motion based on the fact that Defendants obtained a court judgment by fraud; an

assignment of deed of trust does not establish or evidence ownership of the note and deed


                                             2
of trust; the trial court erred by not applying the written law but rather relying on the fact

that Plaintiffs were in default on their mortgage debt obligation; and Defendants’ failure

to file an opposition to the Motion demonstrated that the Motion was meritorious.

                      FACTUAL AND PROCEDURAL HISTORY

       A.      FIRST AMENDED COMPLAINT AND DEMURRER

       On April 23, 2018, Plaintiffs filed their FAC against Defendants. They alleged the

FAC was based on violations of California’s Rosenthal Fair Debt Collections Act

(Rosenthal Act) codified in Civil Code sections 1788 et. seq. Plaintiffs alleged that on

July 29, 2007, they received the Loan from CTX. This was consumer debt within the

meaning of Civil Code section 1788.2, subdivisions (d) and (f).

       In 2014, Plaintiffs had financial trouble and contacted Nationstar in an attempt to

obtain a loan modification. Plaintiffs were advised that in order to obtain a loan

modification, they had to be at least three months behind on payments. Plaintiffs stopped

making payments on the loan in August 2014. On January 21, 2015, Nationstar

transferred the DOT to BNY Mellon. At the time, the September 1, 2014, payment was

due and Plaintiffs were already in default. On that same day, a notice of default was filed

by Defendants.

       On August 8, 2017, Plaintiffs requested from Nationstar proof of ownership of

their debt. Nationstar responded that the company was owned by Wilmington Trust

Company, which then owned the DOT and Loan. Plaintiffs alleged this contradicted the

assignment of DOT from Nationstar to BNY Mellon. On August 9, 2017, Defendants

filed a notice of trustee’s sale.


                                              3
        Plaintiffs first cause of action was for violations of the Rosenthal Act. Defendants

were debt collectors within the meaning of Civil Code section 1788.2, subdivision (c),

and Plaintiffs were debtors within the meaning of section 1788.2, subdivision (h). The

loan upon which Defendants were attempting to collect was consumer debt within the

meaning of Civil Code section 1788.2, subdivision (f). BNY Mellon did not obtain the

loan until it was already in default and could not collect on the debt. Further, BNY

Mellon engaged in activity in trying to obtain the loan, which violated both the Rosenthal

Act and 15 U.S.C. section 1692 et. seq.

        The second cause of action was for a violation of Civil Code section 2924.

Plaintiffs alleged that Defendants could only foreclose if they owned a beneficial interest

in the DOT and Loan. Defendants had failed to provide a proper chain of title in order to

show a right to foreclose. Plaintiffs were entitled to an injunction against the foreclosure

sale.

        The third cause of action was brought as an unfair business claim pursuant to

Business and Professions Code section 17200 (UCL). Plaintiffs alleged Defendants were

fraudulently engaged in numerous practices including improper foreclosures, collecting

inappropriate fees and other unlawful practices.

        Plaintiffs fourth cause of action was for intentional infliction of emotional distress.

They argued it was “extreme” and “outrageous” for Defendants to foreclose on Plaintiffs

without the legal right to do so. Plaintiffs fifth cause of action was for injunctive relief

pursuant to the UCL and Code of Civil Procedure section 526. Plaintiffs sought

injunctive relief and damages in the amount of $1,000,000.


                                               4
       Plaintiffs attached several exhibits to the FAC as follows: The assignment of the

DOT filed on January 23, 2015 in which Nationstar transferred “all beneficial interest” in

the DOT and it referenced the Loan. A letter to Plaintiffs from Defendants regarding

ownership of Plaintiffs debt. Nationstar stated, “[O]ur records indicate Wilmington Trust

Company, solely as owner Trustee of Nationstar, is the current owner of the Note.”

Nationstar also informed Plaintiffs that they were 36 payments behind. The notice of

default and trustee’s sale filed by a company called Veriprise Processing Solutions LLC

(Veriprise). The notice of trustee’s sale was filed on August 9, 2017. Clear Recon Corp.

was performing the sale. The unpaid balance due was $881,208.03.

       On September 4, 2018, Defendants demurrer to the FAC was granted on the

second, fourth and fifth causes of action without leave to amend. The first and third

causes of action were sustained with leave to amend.

       B      SECOND AMENDED COMPLAINT

       Plaintiffs filed their SAC on October 4, 2018. They alleged three causes of action,

which included the violations of the Rosenthal Act, UCL violations and a new cause of

action for wrongful foreclosure. Plaintiffs presented essentially the same facts as in the

FAC. Plaintiffs additionally alleged that Defendants filed a substitution of trustee on

August 14, 2015, appointing Clear Recon Corp. as trustee. Plaintiffs alleged that such

transfer was not authorized as Defendants were not the proper beneficiary of the DOT or

Loan. On August 24, 2018, the nonjudicial foreclosure sale on the Property occurred. A

trustee’s deed upon sale was recorded against the Property on August 30, 2018.




                                             5
       Plaintiffs again alleged in the first cause of action a violation of the Rosenthal Act.

They again alleged that Defendants were debt collectors and Plaintiffs were debtors.

Plaintiffs also again alleged violations of 15 U.S.C. section 1692 et. seq., based on the

attempts by Defendants to collect the debt from Plaintiffs. Plaintiffs alleged that falsely

representing the foreclosure documents were legal was prohibited and a violation of Civil

Code section 1788.16. The second cause of action again alleged UCL violations. This

included fraudulent acts that impacted both Plaintiffs and other consumers.

       The third cause of action in the SAC was a claim of wrongful foreclosure.

Plaintiffs alleged that only “creditors” and their authorized agents can enforce a

foreclosure. Defendants were debt collectors and not creditors. Defendants foreclosed

on the Property without the legal right. The Loan, which Plaintiffs called a consumer

credit transaction, was not properly transferred to BNY Mellon. They had no authority to

foreclose on the Property. BNY Mellon did not have the authority to enforce the power

of sale in the DOT. The foreclosure sale should be found void as a matter of law. The

acts of BNY Mellon were malicious since it should have known it did not have the

authority to foreclose. Plaintiffs sought injunctive and monetary relief.

       Plaintiffs again provided the assignment of the DOT from Nationstar to BNY

Mellon. The notice of default and election to sale under the DOT was also provided.

Plaintiffs provided for the first time the substitution of trustee wherein BNY Mellon

substituted Clear Recon Corp. as trustee. The document listed CTX as the original

beneficiary/mortgagee; Nationstar as the servicing agent; and BNY Mellon as the current

beneficiary/mortgagee. BNY Mellon, under the authority of the DOT, appointed Clear


                                              6
Recon Corp. as the successor trustee. Plaintiffs again provided the letter providing that

Nationstar was owned by Wilmington Trust Company and the notice of trustee’s sale

executed by Clear Recon Corp. Plaintiffs also provided the trustee’s deed upon sale

dated August 15, 2018.

       C.     DEMURRER TO SAC

       Defendants filed their demurrer to the SAC on November 7, 2018. Defendants

alleged that the first and second causes of action were uncertain and not supported by

sufficient facts. The third cause of action was improperly added after dismissal of the

FAC. No new facts were alleged that were different from the FAC except for the fact the

Property was sold on August 14, 2018.

       Defendants alleged that Plaintiffs failed to provide that the DOT was transferred

from CTX to Nationstar in 2008. Nationstar then transferred the DOT to BNY Mellon in

2015. BNY Mellon then appointed Veriprise as trustee. Veriprise filed the notice of

default. BNY Mellon then substituted Clear Recon Corp. as trustee which filed a notice

of trustee’s sale. At that point, the debt owed was $881, 208.03. There was a proper

chain of title, which rendered the underlying factual premise in the SAC not true.

       Defendants further alleged that Plaintiffs stopped making payments on September

1, 2014. Plaintiffs filed a first complaint against CTX to quiet title in the Riverside

County Superior Court. The lawsuit was dismissed with prejudice on October 23, 2015,

and was upheld on appeal in this court.

       On August 15, 2017, Plaintiffs filed an action in the United States District Court

against Nationstar and Clear Recon Corp. challenging Defendants’ right to foreclose on


                                              7
the Property. Plaintiffs claimed that Nationstar was never the owner of the DOT.

Plaintiffs attacked the validity of the transfer from Nationstar to BNY Mellon; they

disputed that BNY Mellon was the beneficiary of the DOT. Nationstar was dismissed

from the action as the federal court concluded this issue was res judicata based on the

first state court action for quiet title filed by Plaintiffs.

       The FAC was then filed by Plaintiffs, once again claiming that Nationstar and

BNY Mellon were not the proper beneficiaries of the DOT and Loan. Defendants alleged

the first and second causes of action in the SAC were the same as those in the FAC;

Plaintiffs continued to claim that Nationstar and BNY Mellon had no authority under the

DOT. The third cause of action must be dismissed as a new claim.

       Defendants alleged that Plaintiffs claims under the Rosenthal Act in the first cause

of action were not supported because Defendants had the authority to collect the debt

from Plaintiffs. Plaintiffs ignored the 2008 transfer from CTX to Nationstar. Such

transfer gave Nationstar the authority to transfer its interest to BNY Mellon. No other

facts were presented to support a violation of the Rosenthal Act. Further, no facts were

presented to support a claim under the UCL for the second cause of action. No

fraudulent conduct had been properly alleged. Further, the third cause of action failed on

the merits because it also relied on Defendants not having authority to proceed with the

foreclosure.

       Defendants filed a request for judicial notice to be considered with the demurrer to

the SAC. The request for judicial notice included most of the same documents filed by

Plaintiffs with the SAC. This included the DOT and Loan executed by Plaintiffs and


                                                  8
CTX; assignment of the DOT to BNY Mellon by Nationstar recorded on January 23,

2015; the substitution of trustee filed on January 23, 2015, from BNY Mellon to

Veriprise; the notice of default filed by Veriprise; the substitution of trustee filed on July

7, 2017, to Clear Recon Corp.; the notice of trustee’s sale; and the trustees deed upon

sale.

        In addition, Defendants attached the assignment of the DOT recorded on July 24,

2008, in which CTX transferred its interest in the DOT to Nationstar. Defendants also

provided the original complaint that Plaintiffs filed against CTX for quiet title. The

complaint was dismissed. Plaintiffs’ appeal to this court was also included, wherein we

upheld the dismissal of the complaint on the grounds of an inadequate record.

Defendants also included Plaintiffs suit filed against Nationstar and Clear Recon Corp. in

the United States District Court. Plaintiffs alleged that Nationstar and Clear Recon Corp.

did not have the authority to foreclose on the Property. The opinion of the federal court

was included and it found that the issue was res judicata and that the facts did not support

Plaintiffs’ claims.

        D.    OPPOSITION TO THE DEMURRER TO THE SAC AND REPLY

        Plaintiffs filed opposition to the demurrer to the SAC on December 24, 2018.

Plaintiffs alleged their claims arose from the attempts by Defendants to collect the debt

from them and not the foreclosure activity. These attempts involved harassment and

threats to foreclose without the authority to foreclose. Plaintiffs argued that res judicata

should not apply because Defendants continued to harass them and try to collect the debt.

Defendants were not the true creditors but took action against Plaintiffs in violation of the


                                               9
Rosenthal Act. They also alleged that they had proved their UCL claims and wrongful

foreclosure based on the law. The cause of action for wrongful foreclosure was

supported by the fact that the substitution of trustee was invalid. Further, the UCL cause

of action was supported by Defendants threatening to foreclose on the Property, which

was improper based on Defendants having no right to take possession of the Property.

       Plaintiffs filed opposition to the Defendants’ request for judicial notice. Plaintiffs

argued that the court could only take judicial notice that the documents provided by

Defendants had been recorded but not for the truth of the matters stated in the documents.

Further, the complaint against CTX was beyond the scope of the action. Plaintiffs also

filed a request for judicial notice requesting that the court take judicial notice of several

cases and an “Opinion” of Attorney General Bill Lockyer.

       Defendants filed a reply to the opposition to the demurrer to the SAC. Defendants

contended that Plaintiffs had lived in the Property for four years without paying on the

Loan. This was Plaintiffs third attempt to bring claims under the Rosenthal Act and the

UCL. The factual basis in the SAC was the same as all the prior filings.

       E.     HEARING ON DEMURRER

       The trial court issued a tentative ruling sustaining the demurrer on all three causes

of action without leave to amend. It granted Defendants’ request for judicial notice. As

for the first cause of action for a violation of the Rosenthal Act, the trial court determined

that the DOT was transferred from CTX to Nationstar on July 24, 2008. Nationstar, as

the beneficiary and assignee, had the authority to assign the DOT to BNY Mellon on

January 23, 2015. The substitution of trustee to Veriprise, and then Clear Recon Corp.,


                                              10
were also valid. The trial court found that there was nothing wrong with the recorded

documents and Plaintiffs had failed to present facts showing they were improper. The

trial court also found that the cause of action “generically” asserted that Defendants had

assessed illegal fees and costs, but no facts were included in the SAC to support these

claims. The UCL claim also failed for the same reasons the Rosenthal Act was not

supported. The third cause of action for wrongful foreclosure also failed on the merits.

The documents provided by Defendants permitted them to proceed with nonjudicial

foreclosure on the Property.

       The hearing on the demurrer to the SAC was held on January 8, 2019. Neither

party had requested oral argument. Defendants’ counsel was present but Plaintiffs did

not appear. The trial court adopted the tentative ruling. On January 9, 2019, Defendants’

served Plaintiffs with the notice of ruling on the demurrer. On May 14, 2019, the trial

court entered an order of dismissal. The order of dismissal was with prejudice based on

the demurrer being sustained without leave to amend.

       F.     MOTION FOR RELIEF FROM JUDGMENT

       On October 18, 2019, almost five months after the order of dismissal was filed,

Plaintiffs filed their Motion. Plaintiffs provided that the case was based on the Rosenthal

Act, wrongful foreclosure and UCL. Plaintiffs provided a history of the case indicating

they had filed an initial complaint, the FAC and the SAC, which had all been dismissed.

       Plaintiffs argued that the Motion was timely pursuant to Code of Civil Procedure

section 473, subdivision (b), which they argued must be filed within six months after

entry of judgment. Plaintiffs contended they were denied their right of discovery because


                                            11
the SAC was dismissed at the pleading stage and they were denied their right to conduct

discovery and investigate the claims against Defendants. Plaintiffs alleged that

Defendants deliberately concealed information and filed fraudulent documents to support

the demurrer. Plaintiffs recited a history of the selling of loans and the creation of the

California Homeowner Bill of Rights. Plaintiffs had a right to sue for wrongful

foreclosure on the ground that an assignment of the Loan and DOT was void. Plaintiffs

also contended that they had proven a cause of action for a violation of the Rosenthal

Act. The assignment of the DOT to Defendants was void because it was done after

Plaintiffs defaulted and it was improperly transferred. The assignment of the DOT was

insufficient evidence to prove Defendants actually owned Plaintiff’s consumer debt.

Further, Plaintiffs had shown a cause of action for wrongful foreclosure. Plaintiffs again

contended that Defendants were not the proper entities to enforce their debt obligation.

The transfer of the DOT without the Loan was void. Plaintiffs had standing to sue on the

ground that the trustee’s sale was void. Finally, Plaintiffs had adequately shown a UCL

claim. They had shown a cause of action based upon the factual allegations underlying

their wrongful foreclosure claim.

       In conclusion, Plaintiffs stated that they had sufficiently alleged each cause of

action to proceed past the pleading stage of litigation. Plaintiffs included an affidavit

from Richard A. Kalinoski, who investigated the chain of title for the Property. In his

affidavit, Kalinoski claimed to be an attorney licensed in Florida. Kalinoski set forth the

history of litigation on the Property and the recorded documents for the Property.

Kalinoski opined that CTX “possibly” sold the mortgage loan to someone else before


                                             12
assigning it to Nationstar. As such, the 2008 assignment of DOT to Nationstar was

“possibly false and misleading.” Further, the 2015 assignment to BNY Mellon was also

possibly void. There was no evidence that BNY Mellon had the right to foreclose.

Kalinoski concluded that the two assignments of the DOT in 2008 and 2015 contained

false information. Plaintiffs made a request for judicial notice with the Motion requesting

notice of two court opinions.

       The trial court denied the Motion. It found “The Court timely posted its Tentative

Ruling on Defendant’s Demurrer to Plaintiffs’ Second Amended Complaint for the

January 8, 2019 hearing of the Demurrer. Plaintiffs did not timely or untimely request

oral argument from the Court and did not timely or untimely advise moving party that

they wished to orally argue the Tentative Ruling. Plaintiffs did not appear at the January

8, 2019 hearing of the Demurrer. Moving party appeared through its attorney of record

via CourtCall. As a result of these actions and inactions, the Court adopted its Tentative

Ruling sustaining the Demurrer without leave to amend. [¶] Moving party filed and

served a Notice of Ruling on Defendant’s Demurrer to Plaintiffs Second Amended

Complaint on or about January 9, 2019. The Court entered an Order of Dismissal on

May 14, 2019. [¶] As the Legal Argument section of Plaintiffs’ Memorandum of Points

and Authorities in support of this Motion for Relief from Judgment makes clear, the

Motion is an improper attempt by Plaintiffs to reargue the Demurrer to Plaintiffs Second

Amended Complaint. The Motion may be also construed as an untimely and improper

Motion for Reconsideration of the Court’s ruling on the Demurrer to Plaintiffs’ Second




                                            13
Amended Complaint.” The trial court denied the request for judicial notice and did not

rely on Plaintiffs’ cases in making its decision to the deny the Motion.

       This court ordered on July 20, 2020, that the notice of appeal would be construed

as an appeal from the denial of the Motion entered on November 14, 2019.

                                       DISCUSSION

       Plaintiffs did not appeal the dismissal of the SAC after the trial court sustained

Defendants’ demurrer. Plaintiffs only appeal from the denial of the Motion. Plaintiffs

insist that the trial court should have considered the merits of their Motion because they

are entitled to equitable relief based on fraud. They had proven fraud in the Motion by

presenting Kalinoski’s declaration, which had shown fraudulent transfers in the chain of

title for the Property. Plaintiffs do not address on appeal that the trial court found the

Motion was an untimely motion for reconsideration and an improper attempt by Plaintiffs

to reargue the demurrer to the SAC.

       As found by the trial court, the Motion was essentially a motion for

reconsideration of the demurrer.

       Code of Civil Procedure section 1008 provides, “When an application for an order

has been made to a judge, or to a court, and refused in whole or in part, or granted, or

granted conditionally, or on terms, any party affected by the order may, within 10 days

after service upon the party of written notice of entry of the order and based upon new or

different facts, circumstances, or law, make application to the same judge or court that

made the order, to reconsider the matter and modify, amend, or revoke the prior order.

The party making the application shall state by affidavit what application was made


                                              14
before, when and to what judge, what order or decisions were made, and what new or

different facts, circumstances, or law are claimed to be shown.” Service by mail extends

the 10-day period five calendar days. (§ 1013, subd. (a).)

       Here, the Motion was filed five months after the entry of dismissal of the Motion

and was clearly untimely. Moreover, other courts have found that the filing of a written

order of dismissal precludes the trial courts from considering a motion for

reconsideration. “A court may reconsider its order granting or denying a motion and may

even reconsider or alter its judgment so long as judgment has not yet been entered. Once

judgment has been entered, however, the court may not reconsider it and loses its

unrestricted power to change the judgment. It may correct judicial error only through

certain limited procedures such as motions for new trial and motions to vacate the

judgment.” (APRI Ins. Co. v. Superior Court (1999) 76 Cal.App.4th 176, 181; see also

Ramon v. Aerospace Corp. (1996) 50 Cal.App.4th 1233, 1236.) Plaintiffs Motion, which

was essentially a motion for reconsideration, was not properly filed and the trial court’s

ruling denying the Motion was an appropriate disposition.

       Plaintiffs cited to Code of Civil Procedure section 473, subdivision (b), in their

Motion. However, the trial court impliedly determined that it did not constitute a motion

for relief from default with the meaning of Code of Civil Procedure section 473,

subdivision (b). As noted by the trial court, the Motion just reargued the issues in the

demurrer to the SAC, and, in fact, it was a reiteration of the arguments made in the state

action for quiet title, the suit filed in federal court, and the same claims raised in the FAC.




                                              15
       Code of Civil Procedure section 473, subdivision (b), authorizes relief from

judgment on the grounds of mistake, inadvertence, surprise, or excusable neglect. Relief

“shall be made within a reasonable time, in no case exceeding six months, after the

judgment, dismissal, order, or proceeding was taken.” (Code of Civ. Proc., § 473, subd.

(b).) Plaintiffs insisted in the Motion that the trial court could grant relief pursuant to

Code of Civil Procedure section 473, subdivision (b), from a judgment obtained by the

opposing party’s intrinsic fraud.

       An order dismissing a complaint may be set aside under Code of Civil Procedure

section 473, subdivision (b). (See Gee v. Greyhound Lines, Inc. (2016) 6 Cal.App.5th

477, 481-482, 492.) “[T]he trial court does not have discretion to refuse relief under

section 473, subdivision (b), if attorney mistake, inadvertence, surprise, or neglect is

shown.” (Id. at pp. 491-492.) Under Code of Civil Procedure section 473, subdivision

(b) relief is discretionary if fraud is shown on the theory that the fraud caused a mistake

by the party seeking relief. (Rice v. Rice (1949) 93 Cal.App.2d 646, 651.)

       The trial court did not address the merits of the Motion to determine whether it

raised proper grounds for relief from default, i.e. that the demurrer was granted due to

mistake, inadvertence, surprise, or excusable neglect or fraud by Defendants. The trial

court found that the Motion was based on Plaintiffs seeking to reargue the merits of the

demurrer to the SAC. In the Motion, Plaintiffs provided that the case was based on the

Rosenthal Act, wrongful foreclosure and UCL. Plaintiffs argued in the Motion that they

had a right to sue for wrongful foreclosure on the grounds that an assignment of the Loan

and DOT was void. Plaintiffs also contended that they had proven a cause of action for a


                                              16
violation of the Rosenthal Act. The assignment of the DOT to Defendants was void

because it was done after Plaintiffs defaulted and was improperly transferred. Further,

Plaintiffs argued they had shown a cause of action for wrongful foreclosure. Plaintiffs

again contended that Defendants were not the proper entity to enforce their debt

obligation. The transfer of the DOT without the Loan was void. Finally, Plaintiffs

claimed they had adequately shown a UCL claim.

       All of these claims were raised in the SAC, and all of the prior proceedings.

Although Plaintiffs referenced fraud by Defendants, it was the same argument raised in

the SAC—that Defendants and Nationstar had not been properly transferred the rights to

the DOT and Loan. Plaintiffs alleged that their Motion was authorized by Code of Civil

Procedure section 473, subdivision (b), but relied on the same facts and evidence as in the

SAC. Plaintiffs did not properly file a motion for relief from default raising adequate

grounds for relief.

       Finally, we note that Plaintiffs refer to relief being granted on equitable grounds.

“After six months from entry of default, a trial court may still vacate a default on

equitable grounds even if statutory relief is unavailable.” (Rappleyea v. Campbell (1994)

8 Cal.4th 975, 981.) Here, Plaintiffs in their Motion relied on Code of Civil Procedure

section 473, subdivision (b), and not equitable relief. Further, the Motion was filed

within six months of the entry of judgment. The issue of equitable relief was not

properly before the trial court and will not be considered here. As such, the trial court

properly denied Plaintiffs’ Motion.




                                             17
                                    DISPOSITION

      The judgment is affirmed. As the prevailing party, respondents are awarded costs

on appeal.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                     MILLER
                                                                           Acting P. J.


We concur:


SLOUGH
                               J.


RAPHAEL
                               J.




                                         18